This cause came on for further consideration upon the filing on July 17, 1998, by the Clients’ Security Fund of a motion for order to show cause why respondent should not be found in contempt for failure to comply with this court’s order of January 16, 1997. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that William Jack Hatfield, Attorney Registration No. 0037989, last known address in Cincinnati, Ohio, is found in contempt for failure to comply with this court’s order of January 15,1997. It is further ordered that this cause be referred to the Office of the Attorney General for collection.